     Case 2:19-cv-02582-JAM-KJN Document 24 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      NATHANIEL WEISKIRCHER et al.,                     No. 2:19–cv–2582–JAM–KJN
11
                         Plaintiffs,                    SANCTIONS ORDER &
12
             v.                                         ORDER TO SHOW CAUSE
13
      AMERICAN AIRLINES, INC.,                          (ECF Nos. 19 & 23)
14
                         Defendant.
15

16          On December 4, 2020, the court granted defendant’s motion to compel discovery from

17   plaintiffs (ECF No. 19) and ordered plaintiffs’ counsel, Robert A. Heintz, to show cause within

18   14 days why monetary sanctions should not follow both for his failure to participate in preparing

19   a joint statement of the discovery disagreement, and for failing to appear at the hearing on the

20   motion to compel. (ECF No. 23.) That deadline has passed without a response from Mr. Heintz.

21   Consequently, the court finds it appropriate to impose a monetary fine of $500.00 on Mr. Heintz

22   personally, which is to be paid within 15 days of this order. See E.D. Cal. R. 110 (“Failure of

23   counsel . . . to comply with these Rules or with any order of the Court may be grounds for

24   imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”);

25   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986) (per curiam)

26   (district courts have inherent power to control their dockets and may impose sanctions in

27   exercising that power). Greater sanctions, up to and including dismissal of the action with

28   ///
                                                       1
     Case 2:19-cv-02582-JAM-KJN Document 24 Filed 12/16/20 Page 2 of 2


 1   prejudice, will follow if Mr. Heintz fails to timely pay the fine or respond to the instant show

 2   cause order.

 3               The court also reserves the right to impose further sanctions, up to and including dismissal

 4   of the action with prejudice, if plaintiffs do not comply with the court’s December 3, 2020 order

 5   compelling various document production and amended discovery responses. (See ECF No. 23

 6   at 6.) Under the terms of that order, the document production and amended interrogatory answers

 7   at issue are due to defendant by December 28, 2020, and plaintiffs’ medical release authorizations

 8   were due to defendant on December 10, 2020. (Id.) Should these deadlines also pass without

 9   compliance, the court will entertain defendant’s motion for sanctions under Federal Rule of Civil

10   Procedure 37(b)(2) for failure to obey the court’s discovery order. Such sanctions may include

11   awarding defense counsel the cost of bringing the motion to compel as well as recommending that

12   this case be dismissed with prejudice for failure to comply with the federal rules and the court’s

13   orders.

14               Accordingly, IT IS ORDERED that:

15       1. Within 15 days of the entry of this order, plaintiffs’ counsel, Robert A. Heintz, shall:

16                  a. Personally pay the Clerk of Court a monetary fine of $500.00;

17                  b. Show cause, in writing, why the court should not impose further sanctions, up to

18                      and including dismissal of the case with prejudice, for failure to comply with the

19                      federal rules and the court’s orders and for failure to prosecute the case; and

20                  c. Send a copy of this order to his clients and advise the court that he has done so.
21       2. Failure to comply with this order will result in the imposition of further sanctions up to

22               and including dismissal of the action with prejudice, pursuant to Federal Rules of Civil

23               Procedure 37(b)(2) and 41(b).

24   IT IS SO ORDERED.

25   Dated: December 16, 2020

26
27
     weis.2582
28
                                                           2
